Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2021 has been entered.

Response to Arguments 
Applicant's arguments filed 06/15/2021, have been fully considered, and they are persuasive. Therefore, the previous rejection has been withdrawn.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of records fails to explicitly disclose, with respect to claim 1, “wherein the processor is configured to: set a first point of interest and a second point of interest related to a moving image to be generated by using the at least one camera, the first point of interest and the second point of interest being separated by a path which at least one external object is to be moved, the path separating the first point of interest and the second point of interest being set by the processor prior to movement of the at least one external object through a region of the first point of interest, 
obtain a plurality of first images according to a first frame rate by using the at least one camera, 
identify, through the first point of interest and the second point of interest by using at least a part of the plurality of first images, at least one external object that is moving, 
Berger et al (WO 2015/067750 A1), Haynold (US 10,419,658 B1) and Finn et al (US 2015/0169964 Al). 
Berger et al. is directed towards a method (20, 30) and apparatus (100) for acquiring images. The method comprises: recording (22, 31) an image using an image capture device (103); determining (34, 35) an object of interest in the image; storing the image in a loop buffer; processing (23, 32, 36) the image to obtain one or more image metric values; calculating (37), based on the image metric, an updated value for at least one operating setting of the image capture device, wherein the updated value is optimized to capture the object of interest; adjusting the operating setting of the image capture device using the updated value; repeating the above actions until a trigger is received, see abstract. 
Haynold et al, which is in the same field of endeavor, discloses a portable camera equipped with an autofocus system is also equipped with a microelectromechanical rotation sensor. The camera's processor uses rotation data provided by this sensor to correct focus as the camera is a rotated and displays the new orientation of the area of interest for autofocus to the user on a display. Focus may be adjusted on user command only or continuously, and one or more areas of interest may be chosen, see abstract. 
Last but not least, Finn et al, which is in the same field of endeavor, discloses a method and apparatus for performing surveillance comprising: imaging, at a first frame rate, an area (4) to produce images; detecting, using the images, a feature of interest (22) within the area (4); determining a region of interest (24), the region of interest (24) corresponding to a region within the area (4) in which the feature of interest (22) will be located at a later time-step; and, at the later time-step, using the region of interest (24), imaging the area (4) such that images of the region within the area (4) in which the feature of interest (22) is located are produced at a 
However, all above listed prior arts either, alone or in combination fail(s) to teach all the elements of the independent claim 1 and therefore stands allowable.  The same reasoning applies to independent claim 12, which are slight variations of the claim 1 stands allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable. Although the other limitations are used in the art, none of the prior art of record teach or provide motivation to combine to reach a similar result.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701.  The examiner can normally be reached on Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MASUM BILLAH/Primary Examiner, Art Unit 2486